UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
BALKAN ENERGY LIMITED, et al.,            )
                                          )
      Petitioners,                        )
                                          )
             v.                           )                 Case No. 17-cv-00584 (APM)
                                          )
REPUBLIC OF GHANA,                        )
                                          )
      Respondent.                         )
_________________________________________ )


                        MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

       Petitioners Balkan Energy Limited (“Balkan UK”) and Balkan Energy (Ghana) Limited

(“Balkan Ghana”) bring this action to enforce a 2014 foreign arbitral award returned against

Respondent Republic of Ghana (“Respondent” or “Ghana”) by the Permanent Court of Arbitration

at The Hague, Netherlands. Balkan Ghana was awarded $11.75 million plus costs and interest.

Petitioners now seek to confirm the award under the Federal Arbitration Act (“FAA”), 9 U.S.C.

§§ 201, et seq., which codifies the Convention on the Recognition and Enforcement of Foreign

Arbitral Awards, June 10, 1958, 21 U.S.T. 2517 (the “New York Convention”).

       For the reasons that follow, the court grants the Petition to Confirm the Arbitral Award as

to Balkan UK and denies Ghana’s Motion to Dismiss the Petition.

II.    BACKGROUND

       A.     Factual Background

       Faced with a severe power shortage in 2007, Ghana negotiated with Balkan Energy LLC,

a company based in Texas, for the refurbishment and commissioning of the Osagyefo Barge, an
unused power barge located in the Western Region of Ghana. Pet. to Confirm Arbitral Award,

ECF No. 1 [hereinafter Pet.], ¶¶ 15–16. In order to carry out the project, and as required by Ghana

law, Balkan Energy LLC formed a local subsidiary—Petitioner Balkan Ghana—on July 16, 2007.

Id. ¶ 18. Balkan Ghana is a wholly-owned subsidiary of Petitioner Balkan UK, a company formed

and registered in the United Kingdom and Wales. Id. ¶ 15. Balkan UK, in turn, is a wholly-owned

subsidiary of Balkan Energy LLC. Id. Eleven days after its formation, Petitioner Balkan Ghana

and Respondent Republic of Ghana entered into a Power Purchase Agreement (“PPA”)

memorializing the parties’ agreement. Id. ¶ 18; Pet., Ex. C, ECF No. 1-4 [hereinafter PPA]. As

laid out in the PPA, Balkan Ghana was to refurbish, equip, commission, test, and operate the barge.

Pet. ¶ 18 (citing PPA, arts. 2.1–2.4). In turn, Ghana was to provide electricity onsite; connect the

site to the national electrical grid; facilitate the importation of equipment and acquisition of

permits, approvals, and visas; construct and install the transmission line required for connection to

the national grid; and pay for all electricity generated by the barge during the contract term. Id.

(citing PPA, arts. 2.5–2.10). Under the PPA, the parties agreed to submit any disputes to arbitration

before the Permanent Court of Arbitration in The Hague, Netherlands. See PPA, art. 22.2. The

parties also agreed that the PPA “shall be governed by and construed in accordance with the laws

of the Republic of Ghana.” PPA, art. 23.

       Article 181(5) of the 1992 Constitution of Ghana requires parliamentary approval for any

“international business or economic transaction to which the Government is a party.” In light of

this requirement, Article 7.2 of the PPA conditioned the effectiveness of the PPA on the

requirement that Ghana provide assurances regarding its authority to enter into the agreement with

Balkan Ghana without parliamentary approval, in the form of “a letter from the Government of

Ghana that all the required approvals from the relevant authorities in Ghana have been obtained,”



                                                 2
as well as a “legal opinion of the Attorney General of the Republic of Ghana as to the validity,

enforceability[,] and binding effect of [the PPA].” PPA, art. 7.2. Accordingly, on October 26,

2007, Ghana’s Attorney General and Minister for Justice provided Balkan Ghana with two legal

opinions. See Pet., Ex. D, ECF No. 1-5 [hereinafter 1st AG Opinion]; Pet., Ex. E, ECF No. 1-6

[hereinafter 2d AG Opinion]. The first opinion explained that because Balkan Ghana was a locally

incorporated company, the project “involve[d] a local company in a local transaction with the

Government,” and thus the “PPA does not come under the ambit of article 181(5) of the 1992

Constitution” and “[p]arliamentary approval would not be required for the effectiveness of the

[PPA].” 1st AG Opinion at 1. In the second opinion, the Attorney General assured Balkan Ghana

that “[Ghana] has the power to enter into the [PPA] and to exercise its rights and perform its

obligations thereunder, and execution of the [PPA] on behalf of [Ghana] by the person(s) who

executed the [PPA] was duly authori[z]ed.” 2d AG Opinion at 1.

       After some time, a dispute arose between the parties. Balkan Ghana accused Ghana of

failing to fulfill its obligations under the PPA—specifically, the requirements that Ghana provide

adequate site electricity and connect the Barge to the electrical grid. Pet. ¶¶ 25–26; Pet., Ex. A,

ECF No. 1-2 [hereinafter Award on the Merits], ¶¶ 279–81, 285–87. For its part, Ghana denied

that it had breached the PPA. Ghana’s Attorney General sent a Notice of Breach to Balkan Ghana

in September 2009, asserting that the “dispute between the parties . . . cannot be settled through

direct discussions by the Parties.” Pet., Ex. F, ECF No. 1-7, at 1–2. The Attorney General

“invoke[d] clause 22.2 of the PPA” and “recommended that the [dispute] be referred to the

Permanent Court of Arbitration for resolution.” Id. The Attorney General never filed a notice of

arbitration, but Balkan Ghana did so on December 23, 2009, pursuant to Article 22.2 of the PPA.




                                                3
An arbitral tribunal was constituted on April 1, 2010. Pet., Ex. B, ECF No. 1-3 [hereinafter Interim

Award], ¶ 7.

       On June 25, 2010, the Attorney General of Ghana obtained an ex parte injunction from the

Ghana High Court restraining Balkan Ghana from proceeding with arbitration pending the court’s

determination of whether the PPA and its arbitration clause required parliamentary approval under

Article 181(5) of the Ghana Constitution. Interim Award ¶ 45. The arbitral tribunal nonetheless

issued an Interim Award addressing its jurisdiction to hear the dispute in December 2010. See

generally Interim Award. The tribunal concluded that the arbitration agreement in the PPA was

severable from the larger contract, id. ¶ 99, 106–08, and that while the PPA as a whole was

governed by Ghanaian law, the arbitration agreement was governed by the law of the Netherlands,

as the designated seat of arbitration, id. ¶¶ 151–52. Applying Dutch law, the tribunal explained

that “the validity of the arbitration agreement is not affected by Article 181(5) of the [Ghana]

Constitution,” id. ¶ 159, and that it “d[id] not have any doubts as to its jurisdiction under the

arbitration agreement . . . irrespective of the decision that may be reached in the Ghanaian courts

regarding the validity or enforceability of the PPA,” id. ¶ 187.

       Meanwhile, the Supreme Court of Ghana decided to “refer to itself” the central

constitutional question presented to the Ghana High Court (Commercial Division) concerning the

PPA. Pet., Ex. G, ECF No. 1-8 [hereinafter Ghana Sup. Ct. Decision], at 2. In a decision captioned

The Attorney General v. Balkan Energy Ghana Ltd., et al., and issued on May 16, 2012, the court

stated that it had two issues to resolve: (1) “whether or not the [PPA] . . . constitutes an

international business transaction within the meaning of Article 181(5) of the Constitution”; and

(2) “whether or not the arbitration provisions contained in clause 22.2 of the [PPA] . . . constitutes

an international business transaction within the meaning of Article 181(5) of the Constitution.”



                                                  4
Ghana Sup. Ct. Decision at 2–3. The Supreme Court of Ghana concluded that the PPA itself was

indeed an “international business transaction” that should have been approved by Ghana’s

Parliament. Id. at 40–41. But it also held that, “[o]n the other hand,” the “arbitration provisions

contained in clause 22.2 of the [PPA] . . . [do] not constitute an international business transaction

within the meaning of Article 181(5).” Id. at 41. As to the latter holding, the court tersely

explained that “it is clear that the international arbitration provision cannot, in and of itself,

constitute an international business or economic transaction.” Id. In so concluding, the Supreme

Court of Ghana also observed the following:

               An international commercial arbitration is not by itself an
               autonomous transaction commercial in nature which pertains to or
               impacts . . . the wealth and resources of the country.           An
               international commercial arbitration draws its life from the
               transaction whose dispute-resolution it deals with. We therefore
               have difficulty in conceiving of it as a transaction separate and
               independent from the transaction that has generated the dispute it is
               required to resolve.

Id. The Supreme Court then returned the matter to the High Court to apply the Supreme Court’s

interpretation of Article 181(5). Id.

       The arbitral tribunal pressed on after the Supreme Court of Ghana rendered its decision.

After considering extensive briefing by the parties and holding a week-long hearing in the matter,

Pet. ¶ 36, the tribunal issued its final Award on the Merits (“Award”) on April 1, 2014, in favor of

Balkan Ghana. The tribunal found that: (1) Balkan Ghana had a reasonable expectation that Ghana

had accepted the validity of the PPA, and was therefore entitled to rely on the PPA and expect that

Ghana would fulfill its obligations thereunder, Award on the Merits ¶ 397; and (2) Ghana failed

to comply with its obligations under the PPA, id. ¶ 437–42, 448–52. The tribunal ordered Ghana

to pay Balkan Ghana a total of $11.75 million plus interest and costs. Pet. ¶¶ 41–42; see Award

on the Merits ¶ 642. The tribunal also ordered that the PPA be terminated as of the date of the

                                                 5
Award. Award on the Merits ¶ 642. Petitioners assert that, as of the date of the filing of the

Petition, the amount owing from Ghana is approximately $13,348,720. Pet. ¶ 45; Pet., Ex. J, ECF

No. 1-11.

        On August 22, 2016, Balkan Ghana and Balkan UK agreed to a deed of assignment wherein

Balkan Ghana assigned all of its rights and interests in the Award to Balkan UK. 1 See Pet., Ex. I,

ECF No. 1-10 [hereinafter Deed of Assignment].

        B.       Procedural Background

        On March 31, 2017, Balkan UK and Balkan Ghana filed the instant Petition to confirm the

Award. See generally Pet. Ghana moved to dismiss the Petition on August 24, 2017. Resp’t’s

Mot. to Dismiss, ECF No. 17 [hereinafter Resp’t’s Mot.]. In its motion, Ghana “reserv[ed] its

rights to answer the petition, conduct necessary discovery, and proceed onto the merits” at a later

point. Id. at 13. Petitioners opposed the motion. Pet’rs’ Mem. of Law in Opp’n to Mot. to Dismiss

and Reply in Supp. of Pet., ECF No. 19 [hereinafter Pet’rs’ Opp’n]. Ghana replied to the

opposition, Resp’t’s Reply, ECF No. 22, and then proceeded to submit to the court a number of

additional filings, including a “preliminary response” to the petition, in which it raised for the first

time: (1) defenses under Article V of the New York Convention, see Resp’t’s Prelim. Resp., ECF

No. 23; and (2) a declaration of a Ghanaian attorney, opining on Ghanaian law, Decl. of Anthony

Akoto Ampaw, ECF No. 24 [hereinafter Ampaw Decl.]. Respondent also filed a notice concerning

two foreign judgments entered against Balkan Ghana in the High Court of Ghana. Resp’t’s Notice

of Foreign Garnishment Order & Foreign J., ECF No. 32. Petitioners responded to only two of

these filings and did not respond to the defenses raised by Respondent under the New York



1
  Prior to this assignment, on January 1, 2010, Balkan Ghana and Balkan UK agreed to an interest in claim assignment
by which Balkan UK acquired the right to 95% of any recovery from the arbitration in return for an agreement to pay
the costs and expenses of arbitration. See Pet., Ex. H, ECF No. 1-9.

                                                         6
Convention. See Pet’rs’ Resp. to Notice of Suppl. Auth., ECF No. 28; Pet’rs’ Resp. to Ghana’s

Notice of Foreign Garnishment & J., ECF No. 34.

         The dubiousness of Ghana’s procedural maneuvering aside, 2 the court at oral argument

presented Petitioners with the option to submit additional briefing before the court ruled on the

arguments raised in Ghana’s additional filings. Hr’g Tr., ECF No. 35, at 3–6. Counsel for

Petitioners declined, citing Petitioners’ desire for a summary resolution of the Petition as

contemplated by the Federal Arbitration Act. Id. at 5.

         The issues raised in the Petition, the Motion to Dismiss, and the Preliminary Response to

the Petition are therefore ripe for consideration.

III.     LEGAL STANDARD

         The New York Convention, which is incorporated in the Federal Arbitration Act (“FAA”),

see 9 U.S.C. §§ 201–208, “is a multilateral treaty that, with exceptions, obligates participating

countries to honor international commercial arbitration agreements and to recognize and enforce

arbitral awards rendered pursuant to such agreements.” Enron Nigeria Power Holding Ltd. v. Fed.

Republic of Nigeria, 844 F.3d 281, 283 (D.C. Cir. 2016).

         As the D.C. Circuit has recognized, “[c]onsistent with the ‘emphatic federal policy in favor

of arbitral dispute resolution’ recognized by the Supreme Court[,] . . . the FAA affords the district

court little discretion in refusing or deferring enforcement of foreign arbitral awards.” Belize Soc.

Dev. Ltd. v. Gov’t of Belize, 668 F.3d 724, 727 (D.C. Cir. 2012) (quoting Mitsubishi Motors Corp.

v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 631 (1985)). Courts “may refuse to enforce the




2
  “[M]otions to enforce arbitral awards should proceed under motions practice.” TermoRio S.A. E.S.P. v. Electranta
S.P., 487 F.3d 928, 940 (D.C. Cir. 2007); see 9 U.S.C. § 6 (providing that an application to confirm an arbitral award
“shall be made and heard in the manner provided by law for the making and hearing of motions”). Accordingly, in
this court’s view, Ghana should have included all arguments and supporting affidavits for denial of the Petition in its
response to the Petition, rather than submitting them in piecemeal fashion.

                                                          7
award [under the New York Convention] only on the grounds explicitly set forth in Article V of

the Convention.” TermoRio S.A. E.S.P. v. Electranta S.P., 487 F.3d 928, 935 (D.C. Cir. 2007)

(quoting Yusuf Ahmed Alghanim & Sons v. Toys “R” Us, Inc., 126 F.3d 15, 23 (2d Cir. 1997)); see

9 U.S.C. § 207 (providing that the reviewing court “shall confirm the award unless it finds one of

the grounds for refusal or deferral of recognition or enforcement of the award specified in

the . . . Convention” (emphasis added)). Because “the New York Convention provides only

several narrow circumstances when a court may deny confirmation of an arbitral award,

confirmation proceedings are generally summary in nature.” Int’l Trading & Indus. Inv. Co. v.

DynCorp Aerospace Tech., 763 F. Supp. 2d 12, 20 (D.D.C. 2011).

IV.    DISCUSSION

       Ghana advances four arguments in support of dismissing and/or denying the Petition. First,

it asserts that this court lacks subject-matter jurisdiction because Ghana is entitled to immunity

under the Foreign Sovereign Immunities Act (“FSIA”). Second, Ghana contends that, even if this

court has jurisdiction over this action, dismissal is appropriate under the doctrine of forum non

conveniens because Ghana is the better forum in which to resolve the dispute. Third, Ghana

maintains that neither Petitioner has standing to bring the Petition because the assignment of the

Award from Balkan Ghana to Balkan UK was invalid.                And finally, Ghana asserts that

confirmation of the petition should be denied because various defenses under the New York

Convention apply. The court addresses each argument in turn.

       A.      Subject Matter Jurisdiction under the Foreign Sovereign Immunities Act

       The FSIA is “the sole basis for obtaining jurisdiction over a foreign state in the courts of

the [United States].” Belize Soc. Dev. Ltd. v. Gov’t of Belize (“Belize Soc. Dev. II”), 794 F.3d 99,

101 (D.C. Cir. 2015) (quoting Argentine Republic v. Amerada Hess Shipping Corp., 488 U.S. 428,



                                                 8
443 (1989)). Pursuant to the FSIA, “a foreign state is presumptively immune from the jurisdiction

of the United States courts[,] unless a specified exception applies.” Saudi Arabia v. Nelson, 507

U.S. 349, 355 (1993). Because “subject matter jurisdiction in any such action depends on the

existence of one of the specified exceptions to foreign sovereign immunity” laid out in the FSIA,

as a “threshold” matter in every action against a foreign state, a district court “must satisfy itself

that one of the exceptions applies.” Verlinden B.V. v. Cent. Bank of Nigeria, 461 U.S. 480, 493–

94 (1983); see 28 U.S.C. § 1605(a). Under the FSIA, “the defendant bears the burden of proving

that the plaintiff’s allegations do not bring its case within a statutory exception to immunity.”

Phoenix Consulting, Inc. v. Republic of Angola, 216 F.3d 36, 40 (D.C. Cir. 2000).

         As relevant here, under what is commonly known as the “arbitration exception,” the FSIA

provides an exception to foreign sovereign immunity in suits:

                   in which the action is brought[ ] either to enforce an agreement made
                   by the foreign state with or for the benefit of a private party to submit
                   to arbitration all or any differences which have arisen or which may
                   arise between the parties with respect to a defined legal relationship
                   . . . or to confirm an award made pursuant to such an agreement to
                   arbitrate, if . . . (B) the agreement or award is or may be governed
                   by a treaty or other international agreement in force for the United
                   States calling for the recognition and enforcement of arbitral awards.

28 U.S.C. § 1605(a)(6). 3 This arbitration exception “by its terms” applies to actions to confirm

arbitration awards under the New York Convention. Creighton Ltd. v. Gov’t of the State of Qatar,

181 F.3d 118, 123 (D.C. Cir. 1999). In this case, because the Award was made in The Hague,

Netherlands, and enforcement is sought in the United States—both signatories to the New York

Convention—the Award on the Merits is governed by the Convention. See Chevron Corp. v.

Republic of Ecuador (“Chevron Corp. I”), 949 F. Supp. 2d 57, 62 (D.D.C. 2013) (“Because the



3
 Petitioners also assert that the FSIA’s waiver exception, 28 U.S.C. § 1605(a)(1), confers subject-matter jurisdiction
over this matter, but the court need not reach that question in light of its decision that the arbitration exception applies.

                                                             9
arbitration in this matter was conducted at The Hague and the Netherlands is a party to the New

York Convention, the Final Award here is governed by the Convention.”), aff’d, 795 F.3d 200

(D.C. Cir. 2015). The court thus finds that the FSIA’s arbitration exception applies in this case.

       Each of Ghana’s arguments against exercising subject-matter jurisdiction under

Section 1605(a)(6) is unavailing. Ghana asserts that the FSIA’s arbitration exception cannot apply

for two primary reasons: (1) the arbitration agreement is itself invalid under Ghanaian law, and

(2) a threshold question to award confirmation is determining the validity of the assignment of the

Award to Balkan UK, but the arbitration exception does not confer subject-matter jurisdiction to

make that predicate assessment. The court addresses those assertions in turn.

               1.      Validity of the Arbitration Clause

       Relying on Ghanaian law, Ghana argues that Section 1605(a)(6) does not apply here

because the arbitration agreement is itself invalid. In Ghana’s view, the arbitration clause is not

severable from the PPA, and because the PPA was never approved by the Ghanaian Parliament,

the government official who entered into the PPA—and the arbitration agreement contained

therein—lacked the authority to do so. According to Ghana, the arbitration clause therefore was

not “made by the foreign state” for purposes of the arbitration exception. Resp’t’s Reply at 4;

Ampaw Decl. ¶ 2.

       Ghana’s position, however, is squarely foreclosed by authority from this Circuit. In Belize

Social Development II, the D.C. Circuit faced a similar argument concerning the purported

invalidity of an arbitration clause as a threshold subject-matter jurisdiction issue. See 794 F.3d 99,

102 (D.C. Cir. 2015). There, the Government of Belize argued that its former Prime Minister

lacked actual authority to enter into the agreement that contained the arbitration clause and, as a

result, “the agreement, including the arbitration provision, [wa]s void.” Id. The D.C. Circuit



                                                 10
rejected that argument based on a plain reading of the FSIA itself: “The language of the FSIA

arbitration exception makes clear that the agreement to arbitrate is severable from the underlying

contract.” Id.; see also id. at 103 (“More briefly put, this case turns on the proposition that Belize

entered two agreements: the Accommodation Agreement and the Agreement to Submit to

Arbitration, albeit the two were entered simultaneously.”). Thus, to avoid jurisdiction under the

arbitration exception, the court observed, Belize could not prevail by showing that the underlying

agreement was invalid. Rather, it would have to establish that the Prime Minister lacked the

authority to enter into the arbitration agreement itself. Id. at 102–03.

       As did the Government of Belize, Ghana seeks to avoid subject-matter jurisdiction under

the arbitration exception solely by attacking the validity of the PPA. This it cannot do. Under

Belize Social Development II, the critical question is not whether the underlying agreement is valid,

but whether the arbitration agreement itself is invalid.       Thus, Ghana’s contention that the

government official who signed the PPA lacked contracting authority because he did not first

secure parliamentary authorization does not allow it to evade jurisdiction under the arbitration

exception of the FSIA.

       Ghana asserts that Belize Social Development II is distinguishable because, unlike the

Government of Belize, Ghana has provided an expert opinion establishing that the arbitration

clause itself is invalid under Ghanaian law. But, upon closer inspection, the expert opinion—

which relies chiefly on the Ghana Supreme Court’s decision in The Attorney General v. Balkan

Energy Ghana Ltd.—solely challenges the validity of the PPA, and not the agreement to arbitrate.

According to Ghana’s expert, “an arbitration clause found in an international agreement governed

by Article 181 is not severable from the international agreement and is invalid if the international

agreement was not approved by Parliament.” Ampaw Decl. ¶ 8. In his view, because the Ghana



                                                 11
Supreme Court held that the PPA was an “international business or economic transaction” that

required parliamentary approval, and because the arbitration clause is not severable from the PPA,

the clause is therefore invalid. Stated differently, Ghana’s expert challenges the validity of the

arbitration clause solely by reference to the invalidity of the PPA. See generally Ampaw Decl.

Such “invalid agreement ergo invalid arbitration clause” logic has already been rejected by the

D.C. Circuit. Belize Soc. Dev. II, 794 F.3d at 102–03. The court cannot depart from that precedent.

        The court could stop its analysis here, but in the interest of completeness addresses the

argument that Ghana does not expressly make—that the agreement to arbitrate is itself invalid. 4

“[I]f a contract contains a general choice of law clause and provides in the arbitral clause that

arbitration is to be held in a country with a different law, the latter indication must be deemed to

prevail over the former.” Albert Jan van den Berg, The New York Arbitration Convention of 1958:

Towards a Uniform Judicial Interpretation 293 (1981). In this case, because the parties designated

in the arbitral clause that The Hague, Netherlands was to serve as the seat of arbitration, Dutch law

supplied the law applicable to the arbitration agreement.                 See Jay E. Genig, International

Commercial Arbitration § 7.2 (January 2018 update) (“In the absence of any express choice

[regarding the law applicable to the arbitration agreement], the applicable law is generally the law

of the seat of arbitration.”); cf. Karaha Bodas Co., LLC v. Perusahaan Pertambangan Minyak Dan

Gas Bumi Negara, 364 F.3d 274, 291 (5th Cir. 2004) (“Under the New York Convention, an

agreement specifying the place of the arbitration creates a presumption that the procedural law of

that place applies to the arbitration.”). That is precisely what the arbitral tribunal held. See Interim

Award ¶¶ 152, 154. Ghana offers no argument as to why the arbitration agreement is invalid under




4
 The court addresses this issue because portions of Ghana’s pleadings, liberally construed, could be understood to
make the argument that the arbitration agreement is invalid, irrespective of the validity of the PPA.

                                                       12
Dutch law. Its failure to address the law that governs the arbitration agreement therefore defeats

any assertion that the agreement is invalid. See Belize Soc. Dev. II, 794 F.3d at 102–03.

         Ghana’s challenge to the arbitration agreement proceeds from the assumption that, because

the parties chose Ghanaian law to govern the PPA, Ghanaian law also governs the arbitration

clause. As already discussed, that view of the law is wrong. But even if the court were to consider

Ghanaian law in assessing the validity of the arbitration clause, Respondent’s arguments would

still fail because they are based on a misreading of the Supreme Court of Ghana’s decision in The

Attorney General v. Balkan Energy Ghana Ltd. Contrary to Respondent’s reading, the Supreme

Court of Ghana held that the arbitration provision was not an “international business or economic

transaction” that required Parliament’s approval under Article 181(5) of the Constitution. Ghana

Sup. Ct. Decision at 40–41. Notwithstanding the significance of this legal holding, Ghana’s expert

makes much of the language following it—wherein the court noted its “difficulty in conceiving of

[the arbitration clause] as a transaction separate and independent from the transaction that has

generated the dispute it is required to resolve.” Id. at 41. Based on that passage, Ghana’s expert

concludes that the arbitration clause is not severable from the PPA, and therefore, invalid because

the PPA was not approved by the Parliament.

         This court is unpersuaded by Ampaw’s skewed reading of the Ghanaian Supreme Court’s

decision. 5 In interpreting the decision, Ampaw conveniently excludes from his block quotation of

the Supreme Court’s opinion the very first line of the paragraph announcing the pertinent holding:



5
  Pursuant to Federal Rule of Civil Procedure 44.1, when determining the law of a foreign jurisdiction, this court may
“consider any relevant material or source.” Fed. R. Civ. P. 44.1. “Most often, foreign law is established through
written or oral expert testimony accompanied by extracts from foreign legal material.” Estate of Botvin ex rel. Ellis
v. Islamic Republic of Iran, 772 F. Supp. 2d 218, 228 (D.D.C. 2011). Though such expert testimony aids the court in
determining the content of the law, the court “need not uncritically accept such expert testimony and may ‘engage in
its own research or reexamine and amplify material that has been presented by counsel in partisan fashion.’” Id.
(quoting Fed. R. Civ. P. 44.1 advisory committee’s note). Consistent with this authority, the court conducts its own
review of the Ghanaian Supreme Court decision.

                                                         13
“On the other hand, the answer to the second issue referred is that the arbitration provisions

contained in clause 22.2 of the [PPA] . . . [do] not constitute an international business transaction

within the meaning of Article 181(5) of the Constitution.” Compare Ampaw Decl. ¶ 4, with Ghana

Sup. Ct. Decision at 41. The Supreme Court’s reference to the “second issue referred” is to the

question: “Whether or not the arbitration provisions contained in clause 22.2 of the

[PPA] . . . constitutes an international business transaction within the meaning of Article 181(5) of

the Constitution.” Ghana Sup. Ct. Decision at 2–3. And, the court’s use of the phrase “on the

other hand” signals a clear pivot from its earlier holding that the PPA itself was subject to Article

181(5) approval. Thus, read in context, the Supreme Court of Ghana reached the unmistakable

conclusion that, under Ghanaian law, the arbitration agreement did not require parliamentary

approval and thus was valid. 6

         In sum, Ghana has not offered any evidence that the arbitration agreement itself is invalid

under the law of the Netherlands, or even under the law of Ghana. Its effort to avoid subject-

matter jurisdiction based on the invalidity of the arbitration agreement therefore fails.

                  2.        Effect of the Assignment on Subject-Matter Jurisdiction

         Ghana’s next argument hinges on the assignment of the Award by Balkan Ghana to Balkan

UK. Ghana’s argument is specific as to each Petitioner. As to Balkan Ghana, Respondent insists

that the Ghanaian company cannot invoke the FSIA’s arbitration exception because, by virtue of

the assignment and its filings in this court, it has “judicially admitted” that it has no rights in the


6
  The court also rejects Ampaw’s reading for other reasons. For one, the Supreme Court of Ghana was not engaging
in a contractual legal analysis of the severability of the arbitration clause from the PPA that contained it. Rather, the
court was elaborating on the legal conclusion it did reach—that the arbitration clause did not need parliamentary
approval—by explaining that such a clause cannot be “by itself an autonomous transaction commercial in nature which
pertains to or impacts on the wealth and resources of the country.” Id. at 41. The court’s reading of the decision is
further bolstered by the fact that the 2010 Alternative Dispute Resolution Act of Ghana considers arbitration
agreements to be severable from the agreements that contain them. See Pet’rs’ Notice of Foreign Law Auth., ECF
No. 29, Ex. B, § 3(1). It is doubtful that the Supreme Court of Ghana purported to reach the conclusion advanced by
Respondent without addressing this statutory authority or even mentioning it.

                                                          14
Award. As to Balkan UK, Respondent asserts that its capacity to enforce the Award is dependent

on the predicate question of the assignment’s validity and, as to that threshold question, the FSIA’s

arbitration exception does not confer subject-matter jurisdiction. Resp’t’s Mem. at 4–7, 8–10. The

court does not address Respondent’s argument as to Balkan Ghana, because it concludes that

Balkan UK’s claim to enforce the Award is sufficient to secure jurisdiction under the arbitration

exception.

       Nothing in Section 1605(a)(6) requires a court to resolve whether an arbitration award was

validly assigned as a necessary precondition to recognizing subject-matter jurisdiction under the

arbitration exception. The Government of Belize made the same argument that Ghana does now

to the district court in Belize Social Development, and the district court rejected it. Belize Soc.

Dev. Ltd. v. Gov’t of Belize (“Belize Soc. Dev. I”), 5 F. Supp. 3d 25, 34 n.8 (D.D.C. 2013), aff’d,

Belize Soc. Dev. II, 749 F.3d 99 (D.C. Cir. 2015). As was true there, Respondent in this case “cites

no case . . . in which a foreign state’s amenability to suit under the FSIA turns on the validity of

an assignment to the plaintiff.” Id.; see Blue Ridge Invs., LLC v. Republic of Argentina, 902

F. Supp. 2d 367, 375 n.7 (S.D.N.Y. 2012) (“Nothing in the plain language of [Section 1605(a)(6)]

suggests that an action ‘to confirm an award made pursuant to . . . an agreement to arbitrate’ must

be brought by the party that entered into the arbitration agreement with the foreign state.” (quoting

28 U.S.C. § 1605(a)(6)), aff’d, 735 F.3d 72 (2d Cir. 2013). Thus, the question of the assignment’s

validity presents no jurisdictional impediment.

       Accordingly, the court is satisfied that the FSIA’s arbitration exception applies in this case;

Ghana therefore does not enjoy sovereign immunity from this enforcement action.




                                                  15
       B.      Forum Non Conveniens

       Ghana next argues that the Petition should be dismissed on forum non conveniens grounds,

because “Ghana is an adequate alternative forum and the private and public factors favor the

Ghanaian judicial forum.” Resp’t’s Mot., Mem. in Support of Mot. to Dismiss, ECF No. 17-1

[hereinafter Resp’t’s Mem.], at 2. Under the doctrine of forum non conveniens, “a court must

decide (1) whether an adequate alternative forum for the dispute is available and, if so, (2) whether

a balancing of private and public interest factors strongly favors dismissal.” Agudas Chaisdei

Chabad of U.S. v. Russian Fed’n, 528 F.3d 934, 950 (D.C. Cir. 2008) (citing Paper Aircraft Co.

v. Reyno, 4534 U.S. 235, 255 n.22 (1981)). The court need not apply this test, however, because

Ghana’s argument is squarely foreclosed by TMR Energy Ltd. v. State Prop. Fund of Ukraine, 411

F.3d 293, 303 (D.C. Cir. 2005).

       In TMR, the D.C. Circuit held that “the doctrine of forum non conveniens does not apply

to actions in the United States to enforce arbitral awards against foreign nations.” BCB Holdings

Ltd. v. Gov’t of Belize, 650 F. App’x 17, 19 (D.C. Cir. 2016) (citing TMR, 411 F.3d at 303–04).

This is because “only a court of the United States (or of one of them) may attach the commercial

property of a foreign nation located in the United States,” rendering alternative forums inadequate.

TMR, 411 F.3d at 303. Notwithstanding this authority, Ghana invites this court to depart from

binding precedent because it interprets the Supreme Court’s decision in Sinochem International

Co. v. Malaysia International Shipping Corp., 549 U.S. 422 (2007), to overrule TMR. The court

declines the invitation. Counsel for Ghana have pressed this exact argument to the D.C. Circuit

on other occasions, e.g., Pet’rs’ Opp’n at 13–14 (citing counsel’s briefing in other cases before the

D.C. Circuit urging departure from TMR in light of Sinochem), but to no avail. The D.C. Circuit

continues to apply TMR, and so too must this court. See Belize Soc. Dev. II, 794 F.3d at 105



                                                 16
(rejecting respondent’s request to revisit the forum non conveniens issue, where the “argument[ ]

w[as] adequately discussed and rejected by the district court, and [did not] warrant further

exposition by this Court”); BCB Holdings, 650 F. App’x at 19 (holding that Belize’s argument that

the action should have been dismissed on forum non conveniens grounds “is squarely foreclosed

by our precedent” (citing TMR Energy, 411 F.3d at 296)); see also BCB Holdings Ltd. v. Gov’t of

Belize, 232 F. Supp. 3d 28, 45 (D.D.C. 2017) (holding that TMR and Sinochem are “not in

conflict”). The court therefore rejects Ghana’s forum non conveniens argument.

       C.      Standing

       Ghana takes the puzzling position that neither Petitioner has standing to enforce the Award.

According to Ghana, Balkan UK lacks standing to enforce the Award because the assignment

agreement is invalid. Ghana challenges the assignment both under Ghanaian law and under the

terms of the PPA. Moreover, Ghana maintains that Balkan Ghana also lacks standing because, by

assigning its rights to Balkan UK, Balkan Ghana “relinquished any rights to confirm the award.”

Resp’t’s Mem. at 10. The court is unpersuaded by these arguments and concludes that Balkan UK

has standing to seek confirmation and enforcement of the Award.

       To begin with, the assignment agreement between Balkan UK and Balkan Ghana contains

a clear choice-of-law clause, providing that “[t]his Deed [of Assignment] and any dispute or claim

(including non-contractual disputes or claims) arising out of or in connection with it or its subject

matter or formation shall be governed by and construed in accordance with the law of England and

Wales.” Deed of Assignment ¶ 6. Ghana offers little to sway the court from honoring the parties’

choice of law, beyond assertions of its Ghanaian legal expert that because the PPA is governed by

Ghanaian law and because the Award “affects the contractual obligations of the Republic of Ghana

under the PPA, any assignment would be governed by Ghanaian law.” Ampaw Decl. ¶¶ 17–18.



                                                 17
Ghana’s expert, however, offers no explanation for how Ghanaian law could possibly operate to

overcome the chosen law of the parties to a separate assignment agreement. The expert’s

conclusory assertion does not warrant deviation from the general principle that courts “favor[]

application of the law that the parties to a contract agreed would apply.” Belize Soc. Dev. I,

5 F. Supp. 3d at 36 n.4 (reviewing cases and applying English law to determine the validity of an

assignment that “[b]y its own terms” was to be governed by English law). The court therefore

applies English law to assess the validity of the assignment.7

         To that end, Petitioners provide the expert legal opinion of an English solicitor, James

Samuel George Hargrove. See Pet’rs’ Opp’n, Decl. of James Samuel George Hargrove, ECF No.

19-1 [hereinafter Hargrove Decl.]. Hargrove explains that, under English law, “[t]he Deed of

Assignment satisfies the requirements for a legal/statutory assignment” and that, accordingly,

“Balkan [Energy] acquired the legal right to [the Award] with a legal remedy for its recovery and

the power to give a good discharge,” meaning that “Balkan [Energy] is entitled to bring

proceedings in its own name.” Hargrove Decl., Legal Op., ECF No. 19-2 [hereinafter Hargrove

Legal Op.], at 3–4. Petitioners’ expert legal opinion is effectively uncontested by Ghana, as Ghana

has not provided an expert opinion assessing the assignment under English law. The court

therefore finds that the assignment is valid under English law.

         Ghana’s argument that the terms of the PPA bars the assignment is equally unconvincing.

The PPA provides that “[n]either Party may assign nor transfer all or any part of its rights, benefits,

or obligations hereunder without the written consent of the other Party.” PPA art. 19. Based on


7
  The court is likewise unpersuaded by Ghana’s suggestion that “English law is irrelevant, because there was no legal
nexus between English law and the arbitration.” Resp’t’s Resp. at 13. Contrary to Respondent’s reading of Belize
Social Development I, the district court did not apply English law to determine the validity of the assignment “because
the arbitral seat was . . . in London.” Id. Instead, as the court clearly explained, it honored the parties’ choice-of-law
clause contained in the assignment agreement. 5 F. Supp. 3d at 36. The court therefore rejects Respondent’s
unsupported contention that such a “nexus” is required before applying the law chosen by the parties to govern an
assignment.

                                                           18
that provision, Ghana maintains that the assignment was invalid because Ghana did not consent to

it. That contention fails for two reasons. First, the arbitral tribunal terminated the PPA when it

rendered its Award on the Merits in April 2014, before Balkan Ghana assigned its rights in the

Award to Balkan UK in August 2016. See Award on the Merits ¶ 642; Deed of Assignment. Thus,

because the PPA was void on the date of the assignment, there was no right of refusal for Ghana

to exercise under the PPA. Second, the court accepts the uncontested legal opinion of Hargrove,

who concludes that, under English law, “the Award[] created new rights, superseding the causes

of action arising out [of] the breach of the PPA.” Hargrove Legal Op. at 4–5. Thus, under the law

applicable to the assignment, Balkan Ghana need not have obtained Ghana’s written consent

before assigning its rights to the Award.

       Finally, in its Preliminary Response to the Petition, Ghana requests “leave to conduct

limited discovery to obtain documents from and take depositions of both Petitioners on the issue

of the validity and effect of the assignment.” Resp’t’s Prelim. Resp. at 14–15. In the interest of

ensuring that this enforcement proceeding remain “summary” in nature, TermoRio S.A., 487 F.3d

at 940, the court declines Ghana’s demand for discovery.

       In sum, the court concludes that Balkan Ghana legally assigned its rights in the Award to

Balkan UK and therefore Balkan UK has standing to bring this enforcement action under the New

York Convention.

       D.      Ghana’s Defenses Under the New York Convention

       The court turns next to the grounds raised by Ghana under Article V of the New York

Convention, which sets forth the only grounds available for setting aside an arbitral award. See

TermoRio, 487 F.3d at 933. “[T]he burden of establishing the requisite factual predicate to deny

confirmation of an arbitral award rests with the party resisting confirmation . . . and ‘[t]he showing



                                                 19
required to avoid summary confirmation is high.’” Int’l Trading & Indus. Inv. Co., 763 F. Supp.

2d at 20 (quoting Ottley v. Schwartzberg, 819 F.2d 373, 376 (2d Cir. 1987)).

       Here, Ghana contends that the Award should be set aside for three reasons: (1) the

arbitration agreement is invalid under Ghanaian law; (2) the parties did not agree to submit the

question of the validity of the arbitration clause to the arbitral tribunal; and (3) recognition of the

Award would be contrary to the public policy of the United States. None of these arguments

supplies a defense to confirmation of the Award.

               1.      Article V(1)(a): Invalidity of Arbitration Agreement

       Article V(1)(a) of the Convention allows a court to refuse recognition and enforcement if

the arbitration “agreement is not valid under the law to which the parties have subjected it or,

failing any indication thereon, under the law of the country where the award was made.” New

York Convention, art. V(1)(a). Ghana’s primary objection to confirmation of the Award under

Article V(1)(a) is that, under the laws of Ghana, the arbitration agreement is invalid because it is

not severable from the PPA and therefore must have been approved by the Ghanaian Parliament

in accordance with the 1992 Ghana Constitution to be effective. That is the same argument Ghana

advanced, and the court rejected, when arguing that the FSIA’s arbitration exception does not

apply in this case. Therefore, for the reasons discussed in Part IV(A), Article V(1)(a) does not

provide a ground to deny the Petition.

               2.      Article V(1)(c): Arbitrability

       Ghana next asserts that confirmation may be denied under Article V(1)(c) of the New York

Convention because “[t]here is no evidence that the parties ‘clearly and unmistakably’ agreed to

submit the question of the validity of the arbitration clause to the arbitral tribunal.” Resp’t’s

Prelim. Resp. at 7 (quoting Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, 244



                                                  20
F. Supp. 3d 100, 111–12 (D.D.C. 2017)). According to Ghana, determining the validity of the

arbitration clause lies within the exclusive jurisdiction of the Supreme Court of Ghana, not the

arbitral tribunal. Ghana therefore asserts that confirmation of the Award should be denied because

“[t]he award deals with a difference not contemplated by or not falling within the terms of the

submission to arbitration, or it contains decisions on matters beyond the scope of the submission

to arbitration.” New York Convention, art. V(1)(c).

       But Ghana’s reliance on Article V(1)(c) fails because Ghana overlooks the express terms

of its agreement to arbitrate in the PPA. Article 22.2 of the PPA clearly provides that “Arbitration

shall be governed by and conducted in accordance with UNCITRAL [United National

Commission on International Trade Law] rules.” Pursuant to UNCITRAL rules, “[t]he arbitral

tribunal shall have the power to rule on objections that it has no jurisdiction, including any

objections with respect to the existence or validity of the arbitration clause,” and “shall have the

power to determine the existence or the validity of the contract of which an arbitration clause forms

a part.” Chevron Corp. II, 795 F.3d at 207–08 (quoting UNCITRAL Arbitration Rules, G.A. Res.

31/91 art. 21 (Dec. 15, 1976)). In this Circuit, “incorporation of the UNCITRAL Rules provides

clear and unmistakable evidence that the parties intended for the arbitrator to decide questions of

arbitrability.” Chevron Corp. I, 949 F. Supp. 2d at 67 (alterations omitted) (quoting Republic of

Argentina v. BG Group PLC, 665 F.3d 1363, 1371 (D.C. Cir. 2012)). Ghana “therefore consented

to allow the arbitral tribunal to decide issues of arbitrability.” Chevron Corp. II, 795 F.3d at 207–

08. Accordingly, the court rejects Ghana’s challenge under Article V(1)(c).

               3.      Article V(2)(b): Public Policy

       Finally, Ghana urges the court to deny the Petition because “recognition or enforcement of

the award would be contrary to the public policy” of the United States. See New York Convention



                                                 21
art. V(2)(b). According to Ghana, enforcing an arbitration award predicated on the PPA’s

arbitration clause—which, as established above, Respondent believes its Supreme Court held to

be violative of the Ghanaian Constitution—violates U.S. policy to afford international comity to

decisions of foreign courts. Resp’t’s Prelim. Resp. at 8–9.

       “The public policy defense under Article V(2)(b) of the New York Convention is to be

construed narrowly and is available only where an arbitration award ‘tends clearly to undermine

the public interest, the public confidence in the administration of the law, or security for individual

rights of personal liberty or of private property.’” Enron Nigeria Power Holding, Ltd., 844 F.3d

at 289 (quoting TermoRio S.A., 487 F.3d at 938). “Although this defense is frequently raised, it

has rarely been successful.” BCB Holdings Ltd., 110 F. Supp. 3d at 249 (quoting Ministry of Def.

& Support for the Armed Forces of the Islamic Republic of Iran v. Cubic Def. Systems, Inc., 665

F.3d 1091, 1097 (9th Cir. 2011)).

       As discussed, the court disagrees with Respondent’s reading of the Supreme Court of

Ghana’s opinion, and Respondent offers little more than its expert’s unpersuasive gloss on that

holding. Moreover, Ghana cites no authority for the proposition that not affording deference to

the Ghanaian Supreme Court would “violate the [United States’] most basic notions of morality

and justice,” as required to establish a public policy defense. TermoRio S.A., 487 F.3d at 938

(citation omitted). Indeed, in light of the court’s holdings, enforcement in this case would not

“violate any ‘basic notion of morality and justice’ rooted in” the public policy of international




                                                  22
comity. BCB Holdings Ltd., 650 F. App’x at 19. Accordingly, the court rejects Ghana’s public

policy defense.

       E.      Garnishment Order and Judgment

       One final issue merits discussion. In the last of its filings with the court, Ghana requests

that this court take notice of: (1) a garnishment order entered by the High Court of Ghana on

October 13, 2017, ordering the Republic of Ghana to pay Zenith Bank Ghana Ltd. up to $44.15

million in funds otherwise owed to Balkan Ghana, and (2) a € 75 million judgment entered by the

High Court of Ghana in favor of Ghana against Balkan Ghana on November 23, 2017. See Resp’t’s

Notice of Foreign Garnishment Order & Foreign J., ECF No. 32. According to Ghana, the

garnishment order compels Ghana to pay any amounts owing under the arbitration award to Balkan

Ghana’s creditor, Zenith Bank Ghana. Id. at 2. Ghana asserts that when the garnishment order

issued, Balkan Ghana “ceased to have title or right to payment pursuant to the arbitration award at

issue in this litigation” because its creditor was awarded, through garnishment, the funds Balkan

Ghana is entitled receive to under the Award. Id. Ghana also asserts that the € 75 million judgment

against Balkan Ghana “for the recovery of damages caused to a barge by Balkan [Ghana]” “more

than offsets the arbitration award at issue in this litigation.” Id. Finally, Respondent offers the

declaration of a Principal State Attorney of Ghana, authenticating the garnishment order and

judgment. See Decl. of Grace Mbrokoh-Ewoal, ECF No. 34.

       The court has considered Ghana’s request and declines to take notice of the order and

judgment because doing so will have no effect on the court’s confirmation of the Award. A court

“may refuse to enforce the award only on the grounds explicitly set forth in Article V of the

Convention.” TermoRio S.A., 487 F.3d at 933 (emphasis added); see also 9 U.S.C. § 207. The

only defense that the Ghanaian court judgments could conceivably support arises under Article



                                                23
V(1)(e) of the Convention. But that clause does not apply on its face because the Award “has [not]

been set aside or suspended by a competent authority of the country in which, or under the law of

which, that award was made,”—here, the Netherlands. New York Convention, art. V(1)(e).

Moreover, Ghana fails to explain how the October 2017 garnishment order and the November

2017 judgment have any retroactive effect on the 2016 assignment of the Award to Balkan UK,

which is nowhere referenced in the order and judgment. Thus, the court concludes that these

foreign proceedings provide no reason to deny confirmation of the Award in favor of Balkan UK.

V.     AWARD AND ORDER

       Consistent with the practice of other courts in similar confirmation proceedings, to the

extent prejudgment interest is not already reflected in Petitioners’ claim calculation, see Pet., Ex.

J, ECF No. 1-11, the Award shall include such interest from July 1, 2009, until the date of payment.

See Belize Bank Ltd. v. Gov’t of Belize, 191 F. Supp. 3d 26, 40 (D.D.C. 2016). Petitioners shall

submit to the court a proposed judgment amount with all interest calculations performed no later

than April 6, 2018, as well as a draft order of final judgment.

VI.    CONCLUSION

       For the foregoing reasons, the court grants the Petition to Confirm Arbitral Award against

Respondent Republic of Ghana in favor of Balkan UK and denies the Republic of Ghana’s Motion

to Dismiss Petition.




Dated: March 22, 2018                                 Amit P. Mehta
                                                      United States District Judge




                                                 24